Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 1 of 23




                         Telegram
                            PRIMER
     Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 2 of 23



Table of Contents
Introduction                                                            3
 Problem Statement                                                      3
 Outline of the Vision                                                  4
 A Brief History of Telegram                                            5
Telegram Open Network (TON)                                              7
 TON Blockchain                                                          7
   Infinite Sharding Paradigm                                           7
   Instant Hypercube Routing                                            8
   Proof-of-Stake Approach                                              8
   2-D Distributed Ledgers                                              8
 TON Platform                                                           8
   TON Storage                                                          8
   TON Proxy                                                            9
   TON Services                                                         9
   TON DNS                                                              9
   TON Payments                                                         9
Telegram Messenger-TON Integration                                      10
 Light Wallet                                                           10
 External Secure IDs                                                    11
 Ecosystem                                                              12
    Bot Platform                                                        12
    Groups and Channels                                                 12
    Digital Content and Physical Goods                                  12
    A Gateway to Decentralized Services                                 13
Uses of TON as a Cryptocurrency                                         13
Roadmap                                                                 14
Token Distribution                                                      15
Use of Funds                                                            17
Governance                                                              18
Team                                                                    19
 Founders                                                               19
 Other Notable Team Members                                             20




                                                                        2 / 23
        Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 3 of 23



Introduction
Cryptocurrencies and other blockchain-based technologies have the potential
to make the world more secure and self-governed. However, to this day,
no consensus-backed currency has been able to appeal to the mass market
and reach mainstream adoption.

This paper outlines a vision for a new cryptocurrency and an ecosystem capable of meeting the
needs of hundreds of millions of consumers, including 200 million Telegram users.




Launching in 2018, this cryptocurrency will be based on multi-blockchain Proof-of-Stake system —
TON (Telegram Open Network, after 2021 The Open Network) — designed to host a new generation
of cryptocurrencies and decentralized applications.
The protocol and other components of TON are described in detail in the Technical White Paper, while this document focuses
on a general overview of the proposed technology and its uses.




Problem Statement
Bitcoin has established itself as the «digital gold», and Ethereum has proved to be an efficient
platform for token crowd sales. However, there is no current standard cryptocurrency used for the
regular exchange of value in the daily lives of ordinary people. The blockchain ecosystem needs
a decentralized counterpart to everyday money — a truly mass-market cryptocurrency.



                                                                                                                             3 / 23
      Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 4 of 23


Despite their revolutionary potential, existing cryptocurrencies lack the qualities required to attract
the mass consumer. There are three main hurdles in today’s environments:


          The established blockchain networks — Bitcoin and Ethereum — play important
          roles in the ecosystem, but don’t have the capacity to replace VISA or Mastercard.
          In their current architecture they are limited to a maximum of only 7 transactions
          per second for Bitcoin and 15 transactions per second for Ethereum, resulting
          in insufficient speeds and higher transaction costs.


          Regular users starting to engage with Bitcoin and similar technologies often get
          confused when trying to buy, store, and send their coins.

          The market of goods and services that can be bought with cryptocurrencies
          is limited, and the demand for crypto-assets comes mainly from investors,
          not consumers.


The current state of blockchain technology resembles automobile design in 1870: it is promising and
praised by enthusiasts, but inefficient and too complicated to appeal to the mass consumer. As a
result, no cryptocurrency or decentralized platform has gone truly mainstream, and centralized
solutions continue to dominate the market.



Outline of the Vision
Exchanging value should be as easy as exchanging information, and blockchain technology offers
the ideal foundation to make this a reality. To reach mainstream adoption, a cryptocurrency —
and its underlying blockchain design and ecosystem — requires:


          Speed and scalability that allows for processing millions of transactions per
          second and accommodating hundreds of millions of active users and millions
          of applications.


          Intuitive user interfaces that enable an average user to easily buy, store,
          and transfer value, as well as use decentralized apps in a natural way.

          An engaged user base that serves as the pre-existing critical mass necessary
          for the ecosystem to grow and eventually become adopted by hundreds of millions
          of users.




                                                                                                     4 / 23
        Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 5 of 23


Telegram is uniquely positioned to establish the first mass-market cryptocurrency
by providing a platform that combines these properties.

Telegram will use its expertise in encrypted distributed data storage to create TON, a fast and
inherently scalable multi-blockchain architecture. TON can be regarded as a decentralized
supercomputer and value transfer system. By combining minimum transaction time with maximum
security, TON can become a VISA/Mastercard alternative for the new decentralized economy.

The Telegram Team will rely on its 10-year experience in building user-friendly interfaces for
tens of millions to create light wallets, exchanges, and identification services that will allow users
to get on board with cryptocurrencies in an intuitive way.



                    Integrated into Telegram applications, the TON wallet will become
                             the world’s most adopted cryptocurrency wallet.



Telegram will leverage its existing ecosystem of communities, developers, publishers, payment
providers, and merchants to drive demand and value for TON cryptocurrency. A whole new
economy saturated with goods and services sold for cryptocurrency will be born — similar
to WeChat’s fiat-based marketplace, but not confined to a centralized service.



A Brief History of Telegram
Telegram was founded in 2013 by libertarians to preserve freedom through encryption. The
project has declared not-for-profit goals and remains independent and self-funded. Like
Wikipedia, which for years has been a role model for the Telegram founders1, Telegram has
chosen a .org domain to emphasize its non-commercial status.

The physical infrastructure of Telegram reflects its founders’ belief in larger decentralization.
Telegram deploys a distributed server infrastructure to synchronize encrypted data across multiple
independent server clusters spread across different continents and jurisdictions.

The resulting combination of speed, encryption, and independence attracted millions of users
within a few months after the project’s launch2 in 2013. Telegram kept evolving with an average
of 12 major updates a year. By February 2016, it had 100 million monthly active users and was
delivering 15 billion messages daily.



1. Founder of Facebook for Russia donates $1M to Wikipedia at DLD.
2. Why Telegram has become the hottest messaging app in the world.




                                                                                                         5 / 23
        Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 6 of 23


In October 2017, Telegram reached 170 million monthly users, delivering 70 billion messages every
day.3 At least 500 000 new users join Telegram daily. At this rate, the service is expected to hit
200 million monthly users in Q1 2018. These users can provide the required critical mass to push
cryptocurrencies towards widespread adoption.




3. Push notifications delivered on iOS and Android devices daily.




                                                                                                     6 / 23
        Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 7 of 23



Telegram
Open Network (TON)
Because taking cryptocurrencies mainstream in 2018 would not be possible using the
existing blockchain platforms, 4 Telegram co-founder Dr. Nikolai Durov set out to find
a novel solution to meet the speed and scalability required for mass adoption. His
research resulted in the design for the Telegram Open Network — a fast and secure
blockchain and network project.




       BLOCKCHAIN                                                                                   PLATFORM




                                                             TON




TON Blockchain
At the core of the platform is the TON Blockchain — a scalable and flexible blockchain architecture5
that consists of a master chain and up to 292 accompanying blockchains. Below are some notable
design choices that allow the TON Blockchain to process millions of transactions per second.


       Infinite Sharding Paradigm
       To achieve scalability, TON has built-in support for sharding: TON blockchains can
       automatically split and merge to accommodate changes in load. This means that new blocks
       are always generated quickly and the absence of long queues helps keep transaction costs
       low, even if some of the services using the platform become massively popular.
       See «Infinite Sharding Paradigm», 2.1.2.



4. See sections 2.8 and 2.9 in the Technical White Paper for a comparison of blockchain projects.
5. See section 2 in the Technical White Paper.




                                                                                                               7 / 23
 Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 8 of 23




Instant Hypercube Routing
TON blockchains use smart routing mechanisms to ensure that transactions between any two
blockchains will always be processed swiftly, regardless of the size of the system. The time
needed to pass information between TON blockchains grows logarithmically with their number,
so scaling to even millions of chains will allow them all to communicate at top speed.
See «Hypercube Routing» and «Instant Hypercube Routing», 2.1.4, 2.4.19, 2.4.20.



Proof-of-Stake Approach
TON uses a Proof-of-Stake approach in which processing nodes («validators») deposit stakes
to guarantee their dependability and reach consensus through a variant of the Byzantine Fault
Tolerant protocol. This allows TON to focus the computing power of its nodes on handling
transactions and smart contracts, further increasing speed and efficiency.
See «Proof-Of-Stake Approach», 2.1.16, 2.6.



2-D Distributed Ledgers
TON can «grow» new valid blocks on top of any blocks that were proven to be incorrect to
avoid unnecessary forks. This self-healing mechanism saves resources and guarantees that
valid transactions will not be discarded due to unrelated errors.
See «Account chains», 2.1.1, 2.1.17.




                                                                                           8 / 23
        Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 9 of 23




TON Platform
As a multi-blockchain project, TON requires sophisticated network protocols — such as the TON
P2P Network used to access the TON blockchains6 — that can be reused to give a significant boost
in flexibility to the platform. The following components are scheduled to be released after the TON
Blockchain core and will further increase the potential uses of the TON infrastructure.


       TON Storage
       TON Storage is a distributed file-storage technology, accessible through the TON P2P
       Network and available for storing arbitrary files, with torrent-like access technology and
       smart contracts used to enforce availability. This component not only enables storage services
       akin to a distributed Dropbox, but also paves the way for more complex decentralized apps that
       require storing large amounts of data, such as Youtube — or Telegram.
       See «TON Storage», 4.1.8 and «Is it possible to upload Facebook into blockchain?» 2.9.13.



       TON Proxy
       TON Proxy is a network proxy/anonymizer layer used to hide the identity and IP addresses
       of TON nodes. Similar to I2P (Invisible Internet Project), this layer can be used to create
       decentralized VPN services and blockchain-based TOR alternatives to achieve anonymity and
       protect online privacy. In conjunction with the TON P2P Network and TON DNS, TON Proxy
       can make any service, including Telegram, effectively immune to censorship.
       See «TON Proxy», 3.1.6, 4.1.6.




6. See «TON Networking», Section 3 of the technical whitepaper.




                                                                                                   9 / 23
     Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 10 of 23


     TON Services
     TON Services provides a platform for third-party services of any kind that enables
     smartphone-like friendly interfaces for decentralized apps and smart contracts, as well as a
     World Wide Web-like decentralized browsing experience.
     See «TON Services and Applications», 4.



     TON DNS
     TON DNS is a service for assigning human-readable names to accounts, smart contracts,
     services, and network nodes. With TON DNS, accessing decentralized services can be similar
     to viewing a website on the World Wide Web.
     See «TON DNS», 4.3.1, 4.3.2, 4.3.3.




     TON Payments
     TON Payments is a platform for micropayments and a micropayment channel network. It
     can be used for instant off-chain value transfers between users, bots, and other services.
     Safeguards built into the system ensure that these transfers are as secure as on-chain
     transactions.
     See «TON Payments», Lightning-style off-chain transactions, 5.



All these services can be integrated with third-party messaging and social networking applications,
uniting the centralized and the decentralized worlds.




                                                                                                  10 / 23
        Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 11 of 23



Telegram Messenger-TON
Integration
Telegram-TON integration will provide a clear path to cryptocurrencies for millions
of people. Telegram Messenger will not only serve as an example of the possibilities
offered by integrating with TON, but will also add unique features to the TON
platform, leveraging Telegram’s massive user base and developed ecosystem.



Light Wallet
The TON architecture supports light clients that can run on mobile devices without consuming
significant resources. TON light wallets will be built into Telegram applications, allowing millions of
users to store their funds securely in the TON blockchain. The wallet owners will be the sole holders
of the corresponding encryption keys.
See «Merkle proofs», 2.3.11; «Light wallet and TON entity explorer..», 4.3.19.



Telegram mobile and desktop applications with integrated wallets will also double as TON clients,
enabling secure transfers of value within the TON blockchain and interaction with TON smart
contracts and applications. Telegram will offer streamlined interfaces for sending value to contacts
and paying for purchases in TON.
See «TON DNS use cases», 4.3.2; «Light wallet and TON entity explorer..», 4.3.19; TON Payments, 5.



Integrated into Telegram applications, the TON-Telegram wallet will instantly become the world’s
most adopted cryptocurrency wallet.

The TON coins exchanged by Telegram users will be called «Grams» and denoted by the TON
triangular symbol or the  gem emoji. The Gram will serve as the principal currency for the in-app
economy on Telegram, and, like any other cryptocurrency, will be available for external use.




                                                                                                     11 / 23
       Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 12 of 23


External Secure IDs
According to Tokenmarket, 84 percent of blockchain-based projects have an active Telegram
community, more than all other chat applications combined.7 Forbes and other media outlets have
called Telegram the «cryptocurrency world’s preferred messaging app» and «as ubiquitous to the
cryptocurrency world as Snapchat is to a teenager».8



       OFFICIAL ICO                                                                   Past       238 projects
       DISCUSSION GROUPS                                                              Current    79 projects
                                                                                      Upcoming   113 projects
                         84%
                78%


                                          64%
                                                          57%
         53%                                       51%




                                                                            3%   5%
                                                                   2%



               TELEGRAM                             SLACK               DISCORD

       Based on data from Tokenmarket.net for Oct 2017.




Because the majority of actors in the new digital economy already have active Telegram accounts,
it is natural for Telegram to offer a secure universal ID. After passing KYC-AML on Telegram
once, users will get a virtual passport to log into services that require user verification, thereby
eliminating a major point of friction for anyone engaging with crypto-assets.

All private data (such as passport scans) will eventually be stored end-to-end encrypted with a key
known only to the owners. Telegram’s distributed servers (and later the TON Blockchain) will
have no access to this information, but will instead store a hash of the value to be able to confirm
that the data was verified when the user obtained their secure ID. Third parties will be able to add
further verifications to these virtual passports.




7. Data from Tokenmarket, as of October 2017.
8. Russia Fines Cryptocurrency World's Preferred Messaging App, Telegram.




                                                                                                                12 / 23
       Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 13 of 23


Ecosystem
Telegram’s existing ecosystem will offer simple ways of buying the TON coins (Grams), and a range
of services to spend them on, driving demand and fundamental value for the cryptocurrency.


       Bot Platform
       As of October 2017, more than 800 000 unique third-party bots are regularly used by 52
       million Telegram users. These bots can already accept credit card payments from users in 200
       countries via eight providers connected to the Telegram Payments Platform.9 In the future, by
       using their verified IDs in conjunction with bots that accept credit cards, Telegram users will be
       able to buy and exchange cryptocurrencies in a frictionless and legally compliant way.

       Telegram will provide a unified entry point for users willing to connect with bots that offer
       exchange services, effectively creating a competitive market.


       Groups and Channels
       The Telegram ecosystem includes millions of public group chats reaching up to 30 000
       members and broadcast channels, the largest of which have several million subscribers.
       Telegram’s public broadcast channels generate over 30 billion views by 80 million users each
       month. Creators of large channels currently try to monetize them by posting advertisements
       or promoting other channels and groups. However, they presently lack the necessary tools to
       formalize their transactions with advertisers.

       To fix this, Telegram will launch a TON-based ad exchange where parties interested in
       promoting their projects can connect with the relevant channel owners and negotiate a price
       in a transparent and fully automated way. All accompanying transactions will be made in
       Grams on a per-view or per-click basis, with the necessary statistics and guarantees provided
       to all parties.


       Digital Content and Physical Goods
       Bots, channels, and groups provide a ready market for paid content and subscription services.
       Users will be able to support publishers and content creators by making donations or paying
       for exclusive access. Bots can act as virtual storefronts and accept orders for the delivery of
       physical goods. Telegram’s in-app economy will supply the TON market with a wide range of
       goods and services that can be obtained with TON coins.




9. Bot API Payments: https://core.telegram.org/bots/payments.




                                                                                                       13 / 23
      Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 14 of 23


     A Gateway to Decentralized Services
     Telegram will offer a searchable registry of decentralized services from its applications,
     providing a list of the most popular apps, as well as recommendations based on the user’s
     history of choices. These steps can make Telegram a gateway to blockchain-based projects
     for the masses — similar to how Google Play and the App Store currently work for centralized
     applications.




Uses of TON
as a Cryptocurrency
In addition to payments for all digital and physical assets sold by individual
merchants within the Telegram ecosystem and on other projects integrated with
TON, the TON coins (Grams) will be used as:

  › Commission («gas») paid to TON nodes («validators») for processing transactions
    and smart contracts;
  › Stakes deposited by validators to be eligible to validate transactions and generate
    new blocks and coins;
  › Capital lent out to validators in exchange for a share of their reward;
  › Voting power required to support or oppose changes in the parameters
    of the protocol;
  › Payment for services provided by apps built on the platform (TON Services);
  › Payment for storing data securely in a decentralized way (TON Storage);
  › Payment for registering blockchain-based domain names (TON DNS) and hosting
    TON-sites (TON WWW);
  › Payment for hiding identity and IP addresses (TON Proxy);
  › Payment for bypassing censorship imposed by local ISPs (TON Proxy).


All of these services can be free for the users since the application owners may choose to cover the
corresponding fees, and adopt a freemium or an advertisement-based business model.




                                                                                                  14 / 23
     Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 15 of 23



Roadmap
The TON and Telegram technical roadmaps include the following milestones:




               Q3 2013             Launch of Telegram Messenger and the Telegram API

               Q2 2015             Launch of the Bot API and Platform

               Q2 2017             Launch of the Payments Platform

               Q2 2017             Start of the development of TON

               Q1 2018             Launch of Telegram External Secure ID

               Q2 2018             Launch of the Minimal Viable Test Network of TON

               Q3 2018             Testing and security audits of TON

               Q4 2018             Deployment of the stable version of TON

               Q4 2018             Launch of Telegram Wallet

               Q1 2019             Creation of TON-based economy in Telegram

               Q2 2019             Launch of TON Services, TON Storage, and TON Proxy




Telegram will also continue shipping monthly product updates that are not related to TON.




                                                                                            15 / 23
        Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 16 of 23



Token Distribution
To obtain the resources required to make TON a reality, Telegram is launching a token
sale in Q1 2018. The token sale will likely use a SAFT10 to be converted 1:1 to native
TON tokens (Grams) after the deployment of the TON Blockchain in Q4 2018.




                              The total supply of native TON tokens (Grams)
                                            will equal 5 billion.



After the TON Blockchain is fully deployed, the annual inflation rate derived from the fundamental
parameters of TON is projected at two percent. This inflation represents a payment made by all
members of the community to the validators for keeping the system functional.
See «Validators», 2.6.1, «Original supply, mining rewards and inflation», A.3.



Four percent of the supply (200 million Grams) will be reserved for the development team with a
4-year vesting period. During the initial stage of active TON development, at least 52 percent of
the entire supply will be retained by the TON Reserve to protect the nascent cryptocurrency from
speculative trading and to maintain flexibility at the early stages of the evolution of the system.
The remaining 44 percent (2.2 billion Grams) can be sold in accordance with the formula below:



                                            pn := 0.1 × (1 + 10−9)n USD

The price of the first token to be sold will be approximately 0.1 USD, with and each successive
token will be priced one billionth higher than the previous one. As a result, the additional supply



10. See the SAFT Project.




                                                                                                      16 / 23
       Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 17 of 23


coming from the TON Reserve will always be more expensive than the price paid by any of the
existing buyers.11 This structure should allow the market to define the fair price and volume for the
token sale.

A bulk pre-sale of TON tokens to a group of institutional investors for a fiat currency is possible
under the average price per token or higher, depending on the vesting period and the volume
of the transaction.



        1.1     price per token, $                                                                    2.2

          1

       0.9

       0.8

       0.7

       0.6

       0.5

       0.4

       0.3

       0.2

        0.1
                                                                                               tokens sold, bln
                                     0.5                 1                     1.5         2                      2.5




                                                                                     potentially
                                                         44%                         sold investors
              4%
              4-year vesting
                                                                                     retained
              by developers
                                                         52%                         by the TON Reserve




11. See section A.4 in the Technical White Paper, «Original price of Grams».




                                                                                                                        17 / 23
      Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 18 of 23



Use of Funds
Funds raised during the Telegram ICO will be used for the development of Telegram
and TON and for the ongoing expenses required to support the growth of the
ecosystem.

More than 80 percent of collected funds will be spent on equipment, bandwidth,
colocation, and user verification costs. The rest will be allocated for wages, offices, and legal
and consulting services.


  80%                                                                            20%
The annual budget of Telegram in 2017 amounted to $70 million, out of which $62 million were
spent on equipment, bandwidth, colocation, and user verification costs. Telegram’s spending is
projected at $400 million in the next three years (approximately $100 million in 2018, $130 million
in 2019, and $170 million in 2020). A total spending of about $620 million to support continuing
organic user growth should allow Telegram to reach one billion active users by January 1, 2022.


    MAU, mln                                            Budget, $ mln

                                              675                                                220




                                                                                           170


                                        450

                                                                                     130



                                  300                                          100


                                                                          70
                            200

                      150                                           46
                                                               37
                100

           50                                             18
      25


     2014 2015 2016   2017 2018 2019 2020 2021           2014 2015 2016   2017 2018 2019 2020 2021




                                                                                                       18 / 23
     Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 19 of 23



Governance
The founders of Telegram will be responsible for the efficient use of funds resulting
from any sale of tokens from the TON Reserve. Over time, all responsibilities related
to TON and its Reserve will be transferred to the TON Foundation, a not-for-profit
organization.

By 2021 the initial TON vision and architecture will have been implemented and deployed. TON will
then let go of the «Telegram» element in its name and become «The Open Network».

From then on, the continuous evolution of the TON Blockchain will be maintained by
the TON Foundation.

Telegram will serve as a launch pad for TON, ensuring its technological superiority and widespread
adoption on the initial stages, but the future of TON is in the hands of the global open-source
community.


          Telegram Open Network                               The Open Network




                                                                                                19 / 23
      Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 20 of 23



Team
Telegram has a world-class team of 15 developers that were selected from thousands
of contenders over the last ten years. To become part of the team, each of its current
members had either to win in the world’s top programming contests or to take the
first place in one of the nationwide multi-level coding competitions held by the
founder of Telegram.

Core team members have ten years of experience in building scalable projects for tens of millions
of users. Before building Telegram, they created   VK, the largest Europe-based social network with
more than 100 million active users, which still enjoys a dominating share in its local markets.

The Telegram backend team, which has an unparalleled ratio of winners of worldwide
coding competitions, specializes in creating secure data storage engines for distributed server
infrastructures. All networking, cryptographic, and database engine software running on thousands
of Telegram servers is custom-built by these developers.



                     Founders
                     Dr. Nikolai Durov
                     Phd (Bonn University), Phd (Saint-Petersburg State University)
                     › 2013-present: Co-founder, CTO, Architect, Lead C/C++ Engineer at Telegram. Built
                       MTProto and Telegram’s distributed data storage engines;
                     › 2006-2013: Co-founder, CTO, Architect, Lead C/C++ Engineer at VK. Built data storage
                       and networking software.


                     Awards
                     › Absolute World Champion in Programming (2000, 2001) — one of ten people
                       in history to win the ACM International Collegiate Programming Contest twice;
                     › Gold Medals in International Mathematical Olympiads (1996, 1997, 1998);
                     › Gold and Silver Medals in International Olympiads in Informatics
                        (1995, 1996, 1997, 1998).

                     Nikolai is a renowned mathematician and a world-class programmer, uniquely combined
                     in one person. At the age of 8 Nikolai already solved cubic equations.12 He started coding



                     12. Nikolai was invited to demonstrate this skill on the main TV channel of Italy, where the Durovs
                     lived at the time.




                                                                                                                       20 / 23
Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 21 of 23

           at 9, and by 13 he built a full-fledged operating system for Intel 80386 microprocessors in
           x86 assembly language. While spending summers in Siberia without access to a computer,
           11-year old Nikolay filled hundreds of pages with x86 assembly code, creating programs such
           as a Forth interpreter entirely on paper. As a CTO and guru in distributed systems, he scaled
           VK and then Telegram to tens of millions of daily users. In 2014 Nikolai became interested in
           Bitcoin and related technologies. His research on these topics culminated in TON’s Technical
           White Paper, where he summarized the advancements of blockchain technology and
           proposed a novel architecture for scalable decentralized ledgers.



           Pavel Durov
           › 2013-present: Co-founder, CEO, Product Manager at Telegram;
           › 2006-2013: Co-founder, CEO, Product Manager, Lead Developer at VK.


           Awards
           › The most promising Northern European leader under 30 (2014);13
           › Young Global Leader by the World Economic Forum (2017).14


           Pavel first gained international recognition for founding VK, which under his leadership
           commanded a 70 percent market share in Russia, Ukraine and Belorussia, eclipsing Facebook
           and other competing social networks. An outspoken libertarian, he published free market
           manifestos urging the Russian government to deregulate and decentralize the country’s
           economy. Pavel was forced to sell VK and leave Russia in 2014 after a clash with the
           government over his users’ privacy and freedom of speech.

           Pavel started coding at 10, and at 11 he already created his first multiplayer strategy
           game. As a teenager, he built popular online communication tools for fellow students. At
           21 he single-handedly coded the first version of VK. Pavel founded Telegram and became
           interested in cryptocurrencies in 2013, when he spent $1.5 million of his savings on Bitcoin
           that he holds to this day.




           13. VKontakte’s Founder Pavel Durov the Most Promising Northern European Leader Under
           the Age of 30.
           14. Young Global Leader, Class of 2017.




                                                                                                      21 / 23
Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 22 of 23


           Other Notable Team Members
           Aliaksei Levin
           › 2013-present: C/C++ Engineer at Telegram. Developed distributed data storage engines,
             client cross-platform libraries, and the bot API;
           › 2010-2013: C/C++ Engineer at VK. Built data storage engines and created the custom
             programming language KPHP for high-level backend developers.


           Awards
           › Gold Medal, ACM International Programming Contest World Finals (2011);
           › Silver Medal, ACM International Programming Contest World Finals (2010);
           › First Prize, International Mathematics Competition for University Students (2009);
           › Gold Medal, First Place, International Mathematical Olympiad (2005);
           › Silver Medal, International Mathematical Olympiad (2004).



           Vitalik Valtman
           › 2013-present: C/C++ Engineer at Telegram. Developed networking and data storage
             engines;
           › 2010-2013: C/C++ Engineer at VK. Developed networking and data storage engines.


           Awards
           › Silver Medal, ACM International Programming Contest World Finals (2006);
           › 4th place, Top Coder Open;
           › 4th place, Top Coder Collegiate Contest.



           Arseny Smirnov
           › 2013-present: C/C++ Engineer at Telegram. Developed server data storage engines, client
             cross-platform libraries, and bot API;
           › 2010-2013: C/C++ Engineer at VK. Developed data storage engines and created the
             custom programming language KPHP for high-level backend developers.


           Awards
           › Gold Medal, ACM International Programming Contest World Finals (2011);
           › Silver Medal, ACM International Programming Contest World Finals (2010).




                                                                                                  22 / 23
       Case 1:19-cv-09439-PKC Document 52-4 Filed 01/02/20 Page 23 of 23




John                                                    Igor
› 2014-present: Client C++ Engineer at Telegram.        › 2014-present: Lead Backend Engineer at Telegram.
  Single-handedly built Telegram Desktop;                 Built the entire Telegram API for client apps;
› 2007-2013: Lead backend/frontend Engineer at VK       › 2007-2013: Lead backend/frontend Engineer at VK
  after winning a nationwide contest in JS.               after winning a nationwide contest in JS.




DrKlo                                                   Peter
› 2014-present: Android Engineer at Telegram after      › 2014-present: iOS/Swift Engineer at Telegram.
  winning a nationwide contest in Android Java. Built     Built Telegram for iOS (Objective C). Built Telegram
  Telegram for Android;                                   Beta for iOS (Swift);
› 2012-2013: iOS Engineer at VK after winning a         › 2012-2013: iOS Engineer at VK after winning a
  nationwide contest in Objective C.                      nationwide contest in Objective C.




Grisha                                                  Kolar
› 2016-present: Cross Platform Developer                › 2014-present: Backend/Frontend Engineer at
  at Telegram. Builds voice calls;                        Telegram. Built the Instant View Platform, the
› 2010-2016: Android Engineer at VK after winning         Translations Platform, telegra.ph, telesco.pe, etc.;
  a nationwide contest in Java for Android. Single-     › 2010-2013: Lead backend/frontend Engineer at VK
  handedly built the VK app for Android.                  after winning a nationwide contest in JS.




Ilya                                                    Igor
› 2013-present: iOS/Swift Engineer at Telegram after    › 2013-present: Infrastructure Architect at Telegram.
  several winning a nationwide contest in Objective       Scaled Telegram to tens of thousands of servers;
  C. Built multiple features for Telegram iOS.          › 2008-2013: Senior System Engineer. Scaled VK
                                                          to tens of thousands of servers.

                                                                                                                 23 / 23
